Opinion issued August 3, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00026-CR
                             ———————————
                    CHRISTOPHER MALLETT, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Case No. 1463856


                           MEMORANDUM OPINION

      A jury found appellant, Christopher Mallett, guilty of capital murder and

assessed his punishment at life in prison without the possibility of parole. In two

issues, Mallet argues that his trial counsel was ineffective for failing to have a jury
member struck for cause and that the evidence is insufficient to support his

conviction because he was acting in self-defense.

      We affirm.

                                   Background

      The conflict leading up to the murder of the complainants, Glen Williams and

Carl Williams, began at a convenience store several hours before the shootings

occurred. A group of people, including Glen Williams and Mallett’s girlfriend,

Tiffany Oliver, were playing gaming machines at a convenience store. Glen

Williams and Oliver had a verbal conflict, and Mallett intervened on Oliver’s behalf.

Two witnesses, Vickie Rhodes and Jennifer Lockett, saw Mallett with a gun at that

time, and video from security cameras outside the store showed Mallett with a gun.

      Oliver became concerned about Mallett’s state of mind. She testified that he

had been drinking and that he “has a temper” when he has been drinking. She

decided to leave the store and hide from Mallett at a washeteria across the street.

When Mallett finally decided to leave the store, she rode home with him. Mallett

decided not to stay home, however. He drove to the Crystal Springs Apartments

where Glen Williams lived.

      Meanwhile, Glen Williams had also returned to the Crystal Springs

Apartments, where he was spending time with his son, Carl Williams, and friends,

Lisa Brass and Alexis Oluwo. Glen Williams and Brass were attempting to leave the


                                         2
parking lot together when Mallett arrived. Mallett had brought his gun with him and

displayed it while he made verbal threats to Glen Williams. Brass stated that Glen

Williams was unarmed at the time. When Mallett fired his gun into the ground, Brass

ran away to Williams’s apartment. She told Carl Williams that someone was

threatening Glen Williams with a gun. They heard some gunshots and Carl Williams

picked up a gun of his own and ran to his father’s side. Oluwo followed, and she saw

Glen Williams kneeling in front of a nearby apartment. She also saw Mallett walking

toward Carl and firing his gun. After Carl fell, Mallett sped away again. Both Glen

and Carl Williams died from gunshot wounds.

      Mallett was charged with capital murder. During voir dire, the trial court

questioned the venire panel, asking, “How many of you on the panel have either

been a victim or accused—either you or someone close to you either a victim or

accused of some violent offense? I will let you define violent. Okay? It doesn’t have

to be a death.” Venireperson 23 responded that her “[f]ather’s spouse was shot.” She

further stated that the shooting occurred 23 years ago in Houston. The following

exchange then occurred:

      [Court]:            How do you feel about serving on the jury where
                          the charge is capital murder?

      [Venireperson 23]: Not. . .

      [Court]:            In regards to what happened to your—



                                         3
      [Venireperson 23]: Uh-huh. Probably not able to stand—to see the
                         whole thing—I don’t know.

      [Court]:            It might affect you?

      [Venireperson 23]: It might affect me.

No further questions were asked of this venireperson on this topic. Mallett’s trial

counsel attempted, unsuccessfully, to have a different venireperson struck for cause,

and several other venirepersons were excused for unspecified reasons. Trial counsel

used one of his peremptory strikes on Venireperson 23.

      At trial, the State presented evidence from various witnesses, including

Oliver, Brass, and Oluwo, about events leading up to the shooting and after. The

State also presented forensic evidence indicating that two different calibers of guns

were fired. Two casings came from the weapon used by Carl Williams. The

remainder were all fired from the gun that was associated with Mallett. There was

no gun recovered in or around the crime scene that was associated with Glen

Williams. Finally, a gunshot-residue expert testified that both Glen and Carl

Williams were tested for gunshot residue and had a limited amount of gunshot

residue on their hands. The gunshot-residue expert testified that the limited result

indicated that Glen and Carl Williams “could have had an association” with a

firearm. The expert clarified that this “association” could have been caused by

transfer of residue rather than by their own discharge of a weapon. She stated that

the limited result could have occurred because they had been shot, or touched

                                         4
something that contained gunshot residue, or had “somehow fallen with that cloud

of gunshot residue of a gun when it was fired.”

      Mallett made a statement to police that was presented to the jury. In his

statement, Mallett denied seeing Glen Williams that day, denied shooting either Glen

or Carl Williams, and blamed a drug addict known as “Man” for the murders. Mallett

testified at trial on his own behalf. His trial testimony contradicted his statement to

police, and he admitted at trial that his statement to police was a lie. Mallett admitted

to the altercation at the convenience store and that he later shot Glen and Carl

Williams at the apartment complex. He testified that he shot them in self-defense

because they both had guns and shot at him first before he returned fire.

      The jury was charged on the offense of capital murder and on the defense of

self-defense. The jury found Mallett guilty of capital murder. No motion for new

trial or other evidence regarding counsel’s strategy were adduced. This appeal

followed.

                                Ineffective Assistance

      In his first issue, Mallett asserts that he received ineffective assistance of

counsel because his trial counsel failed to have Venireperson 23 struck for cause and

instead used a peremptory challenge.




                                           5
A.    Standard of Review

      The Sixth Amendment to the United States Constitution guarantees the right

to the reasonably effective assistance of counsel in criminal prosecutions. U.S.

CONST. amend. VI; see TEX. CONST. art. I, § 10; TEX. CODE CRIM. PROC. art. 1.05.

To prove a claim of ineffective assistance of counsel, an appellant must show that

(1) his trial counsel’s performance fell below an objective standard of

reasonableness and (2) there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.

Strickland v. Washington, 466 U.S. 668, 687–88, 694 (1984); Lopez v. State, 343

S.W.3d 137, 142 (Tex. Crim. App. 2011). The appellant has the burden to establish

both prongs by a preponderance of the evidence. Jackson v. State, 973 S.W.2d 954,

956 (Tex. Crim. App. 1998). And an appellant’s “failure to satisfy one prong of the

Strickland test negates a court’s need to consider the other prong.” Williams v. State,

301 S.W.3d 675, 687 (Tex. Crim. App. 2009).

      In reviewing trial counsel’s performance, we look to the totality of the

representation to determine the effectiveness of counsel, indulging a strong

presumption that counsel’s performance falls within the range of reasonable

professional assistance or trial strategy. See Robertson v. State, 187 S.W.3d 475,

482–83 (Tex. Crim. App. 2006). To rebut that presumption, a claim of ineffective

assistance must be “firmly founded in the record,” and “the record must


                                          6
affirmatively demonstrate” the meritorious nature of the claim. Menefield v. State,

363 S.W.3d 591, 592 (Tex. Crim. App. 2012) (internal quotations omitted). The trial

record alone is rarely sufficient to show ineffective assistance. Williams v. State, 526

S.W.3d 581, 583 (Tex. App.—Houston [1st Dist.] 2017, pet. ref’d). Generally, a

silent record that provides no explanation for trial counsel’s actions will not

overcome the strong presumption of reasonable assistance. Goodspeed v. State, 187

S.W.3d 390, 392 (Tex. Crim. App. 2005); see Mata v. State, 226 S.W.3d 425, 431

(Tex. Crim. App. 2007) (noting “presumption that trial counsel’s performance was

reasonably based in sound trial strategy”).

B.    Analysis

      Mallett contends that Venireperson 23 was biased or prejudiced against him,

and thus, his trial counsel was ineffective in failing to ask the trial court to strike her

for cause and instead using a peremptory strike to keep her from the jury. The record,

however, does not support Mallett’s contentions. We first observe that he has failed

to establish that Venireperson 23 was biased against him. When the trial court asked

prospective jurors about their past experiences with violent offenses, Venireperson

23 indicated that her father’s spouse had been shot a number of years earlier. The

trial court asked whether this experience would impact her ability to serve on the

jury in a capital murder case, and she had answered equivocally that she would

“[p]robably not [be] able to stand—to see the whole thing—I don’t know,” and


                                            7
ultimately concluded that it “might affect” her. This equivocal language does not, as

Mallett contends, compel a conclusion that Venireperson 23 ought to have been

challenged for cause. See, e.g., TEX. CODE CRIM. PROC. art. 35.16(a)(9) (providing

that juror may be challenged for cause if she “has a bias or prejudice in favor of or

against the defendant”); Gardner v. State, 306 S.W.3d 274, 295 (Tex. Crim. App.

2009) (“The test is whether the bias or prejudice would substantially impair the

prospective juror’s ability to carry out his oath and instructions in accordance with

the law. Before a prospective juror may be excused for cause on this basis, the law

must be explained to him, and he must be asked whether he can follow that law,

regardless of his personal views.”). Furthermore, the record here is silent as to trial

counsel’s strategy in determining whether to challenge particular venirepersons for

cause or how to use peremptory strikes, and we must presume that trial counsel’s

performance was effective. See Lopez, 343 S.W.3d at 143; Goodspeed, 187 S.W.3d

at 392.

      The Texas Court of Criminal Appeals has rejected two similar ineffective-

assistance-of-counsel claims based on inadequate records. In Murphy v. State, the

defendant’s trial counsel used peremptory strikes against two jury panel members

who counsel erroneously believed had been unsuccessfully challenged for cause.

112 S.W.3d 592, 600–01 (Tex. Crim. App. 2003). The Court of Criminal Appeals

declared that, “[d]espite [trial] counsel’s mistaken belief about the challenges for


                                          8
cause, he may have ultimately utilized peremptory challenges against [those jury

panel members] for any number of legitimate reasons,” leaving “at least the

possibility” that his use of those peremptory strikes “was reasonable trial strategy.”

Id. at 601. (internal quotation omitted). Thus, the court deferred to trial counsel’s

decision, concluding that counsel’s performance was not deficient. Id.

      In Goodspeed, the defendant’s trial counsel did not ask any questions of the

jury panel during voir dire and exercised two of his ten peremptory strikes on

prospective jurors who had already been excused by the trial court. 187 S.W.3d at

392–94. The Court of Criminal Appeals observed that trial counsel had not been

given the opportunity to respond to the ineffective-assistance-of-counsel claim, and

thus, it could not conclude that his performance was deficient. Id. at 394 (also noting,

even if trial counsel’s use of peremptory strikes constituted deficient performance,

defendant was still required to show “that they harmed him,” which he had not done).

      Here, Mallett’s trial counsel did not use a peremptory strike on a venireperson

who had already been excused by the trial court. Rather, for reasons that are not

contained in the record, trial counsel decided to use a peremptory strike to remove

Venireperson 23 from the panel instead of pursuing a strike for cause. Following the

same reasoning set out in Goodspeed and Murphy, we hold that Mallett has not

established that his trial counsel’s performance fell below an objective standard of

reasonableness in using a peremptory strike on Venireperson 23 rather than


                                           9
attempting to have her struck for cause. See Murphy, 112 S.W.3d at 600–01;

Goodspeed, 187 S.W.3d at 394.

      We overrule Mallett’s first issue.

                            Sufficiency of the Evidence

      In his second issue, Mallett challenges the sufficiency of the evidence to

support the jury’s rejection of his self-defense claim. According to Mallett, he “was

the only witness to testify to how the entire encounter transpired with [Glen and Carl

Williams], and the physical evidence from the crime corroborated [Mallett’s

testimony.]” Because he raised the claim of self-defense, the State had had to prove

(1) the elements of capital murder beyond a reasonable doubt and (2) persuade the

jury that Mallett did not kill Carl and Glen in self-defense. See Rankin v. State, 617

S.W.3d 169, 181–82 (Tex. App.—Houston [1st Dist.] 2020, pet. ref’d).

A.    Standard of Review

      Because the State bears the burden of persuasion to negate self-defense by

proving its case beyond a reasonable doubt, we review both legal and factual

sufficiency challenges to the jury’s rejection of self-defense under the Jackson v.

Virginia standard. Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010)

(citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Rankin, 617 S.W.3d at 182.

“[T]he relevant question is whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential


                                           10
elements of the crime beyond a reasonable doubt.” See Jackson, 443 U.S. at 319;

Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App. 2009). “[We] may not re-

evaluate the weight and credibility of the record evidence and thereby substitute our

own judgment for that of the fact-finder.” Williams v. State, 235 S.W.3d 742, 750

(Tex. Crim. App. 2007). We defer to the jury “to fairly resolve conflicts in testimony,

to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson,

443 U.S. at 318–19). We presume that the factfinder resolved any conflicting

inferences in favor of the verdict, and we defer to that resolution. Jackson, 443 U.S.

at 326; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).

B.    Applicable Law

      A person commits murder if he “intentionally or knowingly causes the death

of an individual.” TEX. PENAL CODE § 19.02(b)(1). A person commits the offense of

capital murder “if the person commits murder as defined under Section 19.02(b)(1)

and . . . (7) the person murders more than one person: (A) during the same criminal

transaction.” Id. § 19.03.

      The Penal Code also provides that “a person is justified in using force against

another when and to the degree the actor reasonably believes the force is

immediately necessary to protect the actor against the other’s use or attempted use

of unlawful force.” Id. § 9.31(a); Rankin, 617 S.W.3d at 182. Deadly force in self-


                                          11
defense is justified when a person reasonably believes the force is immediately

necessary to protect the actor against the other’s use or attempted use of unlawful

deadly force or to prevent the other’s imminent commission of murder, among other

crimes. TEX. PENAL CODE § 9.32(a); Rankin, 617 S.W.3d at 182.

      The defendant bears the burden of producing some evidence to support a claim

of self-defense. Braughton v. State, 569 S.W.3d 592, 608 (Tex. Crim. App. 2018).

Once the defendant produces some evidence raising self-defense, the State bears the

burden of persuasion to show beyond a reasonable doubt that the defendant’s actions

were not justified. Zuliani v. State, 97 S.W.3d 589, 594 (Tex. Crim. App. 2003);

Saxton v. State, 804 S.W.2d 910, 913 (Tex. Crim. App. 1991) (en banc). To meet its

burden of persuasion, the State need not produce additional evidence but must prove

its case beyond a reasonable doubt. Saxton, 804 S.W.2d at 913. The jury is the sole

judge of the credibility of defensive evidence, and it is free to accept it or reject it.

See Braughton, 569 S.W.3d at 609 (citing Saxton, 804 S.W.2d at 914). If the jury

finds the defendant guilty, it has made an implicit finding against any defensive

theory raised by the defendant. Saxton, 804 S.W.2d at 914; see also Zuliani, 97

S.W.3d at 594.

C.    Legally Sufficient Evidence Supports Jury’s Rejection of Self-Defense

      Mallett testified that he acted in self-defense when he shot Glen and Carl.

Mallett argues in his brief that Brass, who observed part of the altercation at the


                                           12
apartment complex, “only saw [Mallett] shoot at the ground” and “[t]hat only leaves

one person who can shed light on how the entire exchange occurred, and that is

[Mallett].” Mallet testified that both Glen and Carl Williams had guns and that they

fired a total of 8-10 shots in his direction. He further stated that he had fired at them

to protect himself. Mallett also points to forensic evidence that both Glen and Carl

Williams had a limited amount of gunshot residue on their hands.

      However, the gunshot-residue expert testified that the limited result indicated

that Glen and Carl Williams “could have had an association with a firearm.” This

determination does not, as Mallett contends, compel a conclusion that Glen and Carl

both fired at him or were otherwise the aggressors in the confrontation. Furthermore,

Mallett’s own testimony and that of other witnesses provided that, after threatening

Glen Williams with a firearm at the convenience store, Mallett had left with Oliver.

He and Oliver remained briefly at home before he left again, bringing his gun with

him, to visit the apartment complex where Glen and Carl Williams lived. This

evidence undermines any reasonable belief that Mallett’s conduct was immediately

necessary to avoid a greater harm. See Henley v. State, 493 S.W.3d 77, 89 (Tex.

Crim. App. 2016) (“Both self-defense and defense of a third person require that there

be a reasonable belief in the immediate need to act.”); Sanchez v. State, 418 S.W.3d

302, 310 (Tex. App.—Fort Worth 2013, pet. ref’d) (defendant “acted out of anger,

not protective instinct, in pursuing the unarmed [complainant]”). The jury could


                                           13
have concluded rationally that Mallett himself instigated the deadly confrontation

by going, armed, to the place where Glen and Carl Williams lived. See, e.g.,

Braughton, 569 S.W.3d at 606 (“The use of force is not justified in response to verbal

provocation alone, or if the actor provoked the other’s use or attempted use of

unlawful force.”) (citing TEX. PENAL CODE § 9.31(b)).

      Regarding the immediate circumstances surrounding the shootings, Brass,

who was with Glen Williams when Mallett arrived, testified that Glen Williams did

not have a gun. Brass observed Mallett fire the first shots into the ground and ran to

tell Carl Williams that someone was threatening Glen with a gun. Carl Williams

approached Mallett with a gun, and forensic evidence identified two shell casings

fired from the gun associated with Carl. All other shell casings recovered from the

scene were associated with the single gun purportedly used by Mallett. Oluwo

testified that when she arrived, Glen Williams was already on his knees and Mallett

was walking toward Carl Williams and firing repeatedly at him. The jury was

entitled to credit this testimony—indicating that Mallett was the first to fire a

weapon, that Glen was unarmed, and that Carl responded to the threat against his

father by appearing with his own gun—and to discredit Mallett’s own assertion that

he shot in self-defense. See Febus v. State, 542 S.W.3d 568, 572 (Tex. Crim. App.

2018) (“A jury may accept one version of the facts and reject another, and it may

reject any part of a witness’s testimony.”).


                                          14
      Viewing the evidence in the light most favorable to the verdict, we conclude

that a rational jury could have found beyond a reasonable doubt that deadly force

was not immediately necessary for Mallett to defend himself against either Glen or

Carl and thus he did not act in self-defense. See Braughton, 569 S.W.3d at 612–13;

see also Jackson, 443 U.S. at 318–19. In light of Mallett’s testimony and the other

evidence outlined above establishing that Mallett shot and killed both Glen and Carl

in the same criminal transaction, we further conclude that the State proved beyond a

reasonable doubt the elements of capital murder. See TEX. PENAL CODE § 19.03;

Rankin, 617 S.W.3d at 181–82.




                                        15
                                   Conclusion

      We affirm the judgment of the trial court.




                                                Richard Hightower
                                                Justice

Panel consists of Justices Goodman, Hightower, and Rivas-Molloy.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           16